Case 2:17-cr-20640-SJM-RSW ECF No. 619, PageID.7374 Filed 12/17/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                               Case No. 2:17-cr-20640-14
             Plaintiff,
                                               HONORABLE STEPHEN J. MURPHY, III
 v.

 DARRYL GRIZZARD,

             Defendant.
                                       /

                       OPINION AND ORDER
          DENYING MOTION FOR COMPASSIONATE RELEASE [618]

      Defendant Darryl Grizzard recently moved for compassionate release. ECF

618. Because Defendant admitted in his motion that he did not exhaust his

administrative remedies, the Court did not order the Government to respond. ECF

618, PgID 7372.

      Under the First Step Act's compassionate release provision, the Court may

modify Defendant's sentence only if: (1) he has exhausted all administrative

remedies, or (2) thirty days have passed since the warden received Defendant's

request for the Bureau of Prisons to bring a motion on his behalf. 18 U.S.C.

§ 3582(c)(1)(A). The exhaustion condition is "mandatory." United States v. Alam, 960

F.3d 831, 833–34 (6th Cir. 2020) (alteration in original) (quoting 18 U.S.C.

§ 3582(c)(1)(A)). Plus, it is Defendant's burden to establish that he has exhausted all

his administrative remedies. See United States v. Pena-Lora, No. 15-20695, 2020 WL

3886384, at *1 (E.D. Mich. July 9, 2020) (citation omitted).




                                           1
Case 2:17-cr-20640-SJM-RSW ECF No. 619, PageID.7375 Filed 12/17/20 Page 2 of 2




      Here, Defendant has explained that he need not "exhaust [his] administrative

remeides [sic] when [his] life is in jeopardy." ECF 618, PgID 7373. To support that

claim, Defendant cites a case from the Second Circuit. Id. But in the Sixth Circuit,

exhaustion is "mandatory[,]" Alam, 960 F.3d at 833–34, and that holding is binding,

Wright v. Spaulding, 939 F.3d 695, 700 (6th Cir. 2019). Because Defendant admits

that he failed to exhaust his administrative remedies, the Court will deny the motion

for compassionate release without prejudice. Defendant may refile the motion after

he has satisfied either condition of § 3582(c)(1)(A).

      WHEREFORE, it is hereby ORDERED that the motion for compassionate

release [618] is DENIED WITHOUT PREJUDICE.

      SO ORDERED.


                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
Dated: December 17, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 17, 2020, by electronic and/or ordinary mail.

                                         s/ David P. Parker
                                         Case Manager




                                           2
